DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the same pattern" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that the claims do not previously establish any sort of pattern, therefore, it is unclear what the pattern of the partial cuts would have to be in order to be “the same pattern as…”.
Claims 3-7 and 9 fail to cure the deficiencies.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alagna et al. (US 2005/0145683 A1; hereinafter Alagna).
Regarding claims 1 and 4-5, Alagna teaches a tamper evident package including at least one flap (102) having an outer surface and an inner surface, wherein said inner surface includes a tamper evident feature comprising two partial cuts (130) in the inner surface of the flap that extends from the inner surface partially through the depth of the flap (see Par. 0014) and said flap includes a full cut (136; Examiner notes that flap 102 includes perforations 136 that are not labeled in the lower left hand corner of flap 102 as shown in Fig. 1) positioned between said partial cuts (Examiner notes that at least two partial cuts are on either side of the perforation 136 of flap 102).  Examiner notes that each of the full cuts and partial cuts are patterned as pairings of parallel lines.
Regarding claims 3 and 6-7, Alagna teaches a tamper evident package wherein said full cut is connected with at least one tab (128; Examiner notes that the perforation full cut defines a tab to initiate opening the package).
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alagna et al. (US 2005/0145683 A1; hereinafter Alagna).
Regarding claim 9, Alagna lacks teaching that the partial cuts are at a distance from the full cuts varying from about 1/16 inch to about 1/4 inch.  However, it would have been an obvious matter of design choice to separate the cuts by varying distances, since such a In re Rose, 105 USPQ 237 (CCPA 1955).  In re Dailey, 357 F. 2d 669,149 USPQ 47 (CCPA 1966).
Response to Arguments
12.	Applicant's arguments filed 07/27/2021 have been fully considered but they are not persuasive.  Applicant argues that the prior art fails to teach partial cuts that “are in the same pattern as the full cut”, as claimed.  However, Examiner notes that it is unclear what the claimed pattern of the full cut is, therefore, the metes and bounds of the argument are not readily understood.  The rejection is respectfully maintained.
Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734